Citation Nr: 1601198	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-20 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code, the Montgomery GI Bill (MGIB).  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1975 to January 1985.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of a decision of the Atlanta Education Center that denied basic eligibility for educational assistance benefits under the MGIB.  


FINDINGS OF FACT

1.  The Veteran had active military service in the U.S. Army from February 1975 to January 1985.  

2.  The Veteran does not meet the threshold prerequisite to entitlement to Chapter 30 benefits because he first entered active duty as a member of the Armed Forces prior to June 30, 1985. 


CONCLUSION OF LAW

The criteria for basic eligibility to VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (MGIB) are not met.  38 U.S.C.A. §§ 3001, 3011, 3012 (West 2014); 38 C.F.R. §§ 21.7040, 21.7042 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it does not apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

The issue in this case regarding eligibility to VA educational benefits turns on statutory interpretation.  See Smith, 14 Vet. App. at 231-32.  As the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  Accordingly, no further action is required pursuant to the VCAA.  

Analysis

The Veteran seeks basic eligibility for VA educational assistance benefits.  

The Veteran has appealed the denial of eligibility for Chapter 30 MGIB benefits.  The RO reasoned that the Veteran did not qualify for Chapter 30 MGIB benefits because he did not first enter active duty after June 30, 1985.  In other words, he had already served prior to such date.  The Veteran then timely appealed the decision.  

In his substantive appeal, the Veteran indicated that his active duty dates had been incorrect, that he had prior inactive service, and that he retired from service.  

Chapter 30 of Title 38, U.S. Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-3036 (West 2014).  VA will pay Chapter 30 educational assistance to an eligible veteran while he or she is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.  

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a)(1)(A) (West 2014); 38 C.F.R. § 21.7042(a)(1)-(2)  (2015).  

The Veteran in this case does not meet the threshold mandatory eligibility requirements for Chapter 30 MGIB benefits under 38 U.S.C.A. § 3011(a)(1)(A) because he did not first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985.  Rather, as indicated above, he first became a member of the Armed Forces and first entered active duty in February 1975, so prior to June 30, 1985.  

VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The Board is without authority to grant benefits simply on the basis that it might be perceived as equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Indeed, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

The legal criteria governing the payment of educational assistance benefits are clear and specific and the Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. at 426.  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b)  are not for application.  


ORDER

Basic eligibility to VA educational assistance benefits is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


